Order reversed, with costs in, all courts, and the case remitted to Special Term for further proceedings in accordance with the following memorandum: The brder of the Appellate Division should be reversed, with costs in all courts, and plaintiff’s motion for summary judgment denied. The proof of notice of redemtion did not comply with the amended section 5-51.0 (subd. e) of the Nassau County Administrative Code in that it did not disclose the “ means by which the last known address was ascertained ”. Strict compliance with the proof of notice provision was required before the tax deed could be executed (Nassau County Administrative Code, § 5-53.0, subd. 4). It makes no difference that the parties and even the courts below were understandably not aware of the amendment to the applicable statute. All were charged with the law extant. See, generally, as to strict compliance with.statutes of like kind (Clason v. Baldwin, 152 N. Y. 204, 210; Matter of Vivenzio v. City of Utica, 58 Misc 2d 571, 572, affd. 33 A D 2d 657).
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.